Title: From George Washington to Alexander Hamilton, 3 June 1793
From: Washington, George
To: Hamilton, Alexander



Sir,
[Philadelphia] 3d June 1793.

The question of admitting modifications of the debt of the U.S. to France, having been the subject of consultation with the heads of the Departments & the Attorney General, and an unanimous opinion given thereon which involves the enclosed propositions from the French Minister, you will be pleased, under the form of a report to me, to prepare what may serve as an Answer, making it conformable to the opinion already given.

Go. Washington

